DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant’s amendments of the claims resolves the previous nonstatutory double patenting rejection of claims 1, 8, and 15 of Application 16/742437 as being unpatentable over claims 1, 9, and 16 respectively of US Patent No. 10,535,057 to Gosalia, in view of US 2015/0046324 to de la Cropte de Chanterac et al., and further in view of US 2017/0032366 to Kumar et al.; and the previous nonstatutory double patenting rejection is withdrawn.  

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 1, 8, and 15 over prior art.
The closest prior art of record is US 2015/0046324 to de la Cropte de Chanterac et al. (hereinafter referred to as Cropte), US 2017/0032366 to Kumar et al. (hereinafter referred to as Kumar), and US 2015/0026057 to Calman et al. (hereinafter referred to as Calman).  Allowance is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1, 8, and 15.  The prior art of Cropte, Kumar, and Calman 
For these reasons, independent claims 1, 8, and 15 are deemed allowable over the prior art.  Dependent claims 2-7, 9-14, and 16-20 are allowable over the prior art by virtue of dependency on an allowable claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. S./
Examiner, Art Unit 3695
9/16/2021 



/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        September 22, 2021